DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election without traverse filed November 11, 2021 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 1, 4, 5, 10, 12, and 14-19, drawn to a T cell, a method of producing the T cell, and a method of using the T cell so produced.
	Additionally, Applicant has elected the species of the invention in which the tumor antigen binding site comprises an anti-tumor antigen scFv comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 69.

2.	Claims 1, 4, 5, 10-12, 14-19, and 21-28 are pending in the application.  Claims 11 and 21-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2021.

3.	Claims 1, 4, 5, 10, 12, and 14-19 are currently under prosecution.

Response to Amendment
4.	The amendment filed on September 26, 2019 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  However, in order to advance prosecution, rather than mailing a Notice of Non-Compliant Amendment,1 Applicant is advised to correct the following deficiency in replying to this Office action:

37 CFR § 1.121 provides for amendments to the specification that are limited to the substitution of existing paragraphs by amended versions thereof, provided that the changes that have been made relative to their immediate prior versions are marked in the prescribed manner, the insertion of new paragraphs, and the deletion of entire paragraphs from the disclosure.  Not provided for by the rule are amendments to the specification made by deleting an entire paragraph, only to replace it with an amended version without showing how the original version of the paragraph has been changed.
Only the corrected section of the non-compliant amendment must be resubmitted (in its entirety), e.g., the entire “Amendments to the specification” section of applicant’s amendment must be re-submitted.  37 CFR § 1.121(h).

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier filed applications is acknowledged.  
However, claims 1, 4, 5, 10, 12, and 14-19 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US2018/012530), namely January 5, 2018.


Specification
6.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is Ficoll-Paque™; see, e.g., paragraph [0081] of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

Claim Objections
7.	Claim 1 is objected to because the claim recites, “a anti-CD3 VL-Ck domain”.  
	Appropriate correction is required (i.e., the claim should be amended to recite, “an anti-CD3 VL-Ck domain”).

8.	Claim 12 is objected to because the claim recites, “comprising administered to the subject […]”.
	Appropriate correction is required (i.e., the claim should be amended to recite, “comprising administering to the subject […]”).

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 1, 4, 5, 10, 12, and 14-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
	Claims 1, 4, 5, 10, 12, and 14-19 are indefinite for the following reasons:
	(a)	The claims are drawn to a method of inducing differentiation and/or proliferation of a T cell having “an anti-tumor antigen moiety” and “an anti-CD3 moiety” on its surface.  The claims are indefinite because it cannot be ascertained what must be present on the surface of the T cell.  What is “an anti-tumor antigen moiety”?  What is “an anti-CD3 moiety”?  Neither one of these terms is expressly defined by the specification, which uses the terms only twice to disclose in paragraph [0079] that “one aspect of the present disclosure is directed to the production of antigen specific T cells, which respectively comprise an anti-tumor antigen moiety and an anti-CD3 moiety on the surfaces” and in paragraph [0083] that “[according] to embodiments of the present disclosure, T cells thus produced respectively comprise on their surfaces, an anti-tumor antigen moiety that corresponds to the anti-tumor antigen of the BsAb, and an anti-CD3 moiety that corresponds to the anti-CD3 of the BsAb.”  Ordinarily “anti” is used in the field of immunology to describe an antibody that binds to or reacts with an antigen such that the term “anti-tumor antigen moiety” might be understood as referring to an antibody that binds to or reacts with a tumor antigen, but this does not seem to make sense in the context of the language of the claim, which is directed to T cell presenting at its surface this entity.2  Furthermore, a T cell presents at its surface CD3 (a multimeric protein complex), not “an anti-CD3 moiety” (or an entity that binds to or reacts with CD3).  Because it cannot be ascertained what it is that constitutes either “an anti-tumor antigen moiety” or “an anti-CD3 moiety” it cannot be determined to which T cell the claims are directed or which T cells must be induced to differentiate and/or proliferate upon practicing the claimed invention.  Accordingly claim 1, in particular, reads as if a riddle. 
Here, even though the terms “anti-tumor antigen moiety” and “anti-CD3 moiety” are not defined by the specification, Applicant is duly reminded that  Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
	(b)	According to claim 1 the “BsAb” (bispecific antibody) is not a murine OKT3 antibody.  This recitation renders the claims indefinite because murine OKT3 is not a bispecific antibody – rather OKT3 is a murine monoclonal antibody of the immunoglobulin IgG2a isotype.3  It is therefore submitted that it makes no sense to describe the bispecific antibody that is used in practicing the claimed invention not being a murine OKT3 antibody, which is not a bispecific antibody.  At any rate, it is not clear how the recitation is intended to limit the subject matter to which the claims are drawn or what subject matter it is that is regarded as the invention.
	(c)	According to claim 1 the method comprises culturing PBMC with a bispecific antibody comprising a tumor antigen binding site that corresponds to the anti-tumor antigen moiety of the T cell, but as explained above it is not clear what it is that constitutes an anti-tumor antigen moiety.  Then, too, even if it were understood what it is, it is not clear how the tumor antigen binding site must be deemed to correspond to the anti-tumor antigen moiety of the T cell.  Ordinarily the phrase “corresponds to” would be understood to mean that an entity has close similarity or almost matches another, but here that is most certainly not the case since the tumor antigen binding site is present on the bispecific antibody that is present in the culture of PBMCs that gives rise to differentiated T cells.  So what does it mean that the tumor antigen binding site corresponds to the anti-tumor antigen moiety?  It would seem that a tumor antigen binding site is a site on the bispecific antibody that binds to a tumor antigen, but how must such a site be considered comparable to an anti-tumor antigen moiety on the surface of a T cell?   
	(d)	According to claim 1 the method comprises culturing PBMC with a bispecific antibody comprising a CD3 binding site that corresponds to the anti-CD3 moiety of the T cell, but as explained above it is not clear what it is that constitutes an anti-CD3 moiety.  Then, too, even if it were understood what it is, it is not clear how the CD3 binding site correspond to the anti-CD3 moiety of the T cell.  What does it mean that the CD3 binding site corresponds to the anti-CD3 moiety?  It would seem that a CD3 binding site is a site on the bispecific antibody that binds to CD3, but how must such a site be deemed comparable to an anti-CD3 moiety on the surface of a T cell?   
 	(e)	According to claim 1 the bispecific antibody comprises a tumor antigen binding site comprising an anti-tumor scFv that is at least 90% identical to SEQ ID NO: 69, which according to the disclosure is the structure of an scFv that binds to human PSMA (see, e.g., paragraph [00132]).  Although it is not clear how this site must be deemed to correspond to the anti-tumor antigen moiety (or even what it is that constitutes the anti-tumor antigen moiety), it might be presumed that the bispecific antibody, if it is to have any effect upon the differentiation of PBMCs, must be capable of binding to PBMCs or more particularly the progenitors of T cells; but it cannot be understood how or why the bispecific antibody might be capable of doing so since PBMCs or T cell progenitors in particular do not express PSMA.
	(f)	Claim 5 recites, “and the T cell formed […]”.  This recitation renders the claim indefinite because the preceding claim does not refer to the formation of a T cell.  Rather according to claim 1 the method is intended for use in inducing the differentiation and/or proliferation of a T cell.
	(g)	Claim 10 is drawn to a T cell produced by the method of claim 1, but claim 1 is not a method of producing a T cell; rather claim 1 is drawn to a method of inducing the differentiation and/or proliferation of a T cell.
	(h)	Claim 14 recites the T cell is cultured in the presence of a bispecific antibody, but according to claim 10 the T cell is produced according to claim 1, which comprises culturing PBMCs in the presence of such a bispecific antibody so as to differentiate the PBMCs into T cells.  It is therefore not clear how claim 14 is intended to further limit the subject matter of the preceding claims or what it is that is regarded as the invention. 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so 
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention4.  Furthermore, 
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

11.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claims 1, 4, 5, 10, 12, and 14-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, claims 1, 4, 5, 12, and 14-19  drawn to a method that is intended for use in inducing differentiation and/or proliferation of a  T cell; claim 10 is drawn to T cell produced by the method of claim 1; and claims 12 and 14-19 are drawn to a method of treating a subject afflicted with cancer by administering to the subject an effective amount of the T cell produced according to claim 10.  
 In this case, it is not understood which T cells are to be induced to differentiate and/or proliferate or which T cells are to be produced because it is not clear what it is that constitutes either “an anti-tumor antigen moiety” or “an anti-CD3 moiety”, which must be present on the surfaces of the T cells.  It is also not evident how or why culturing PBMCs, 5 in the presence of a bispecific antibody that comprises a PSMA (or another tumor antigen) binding site and a CD3 binding site, results in the differentiation of T cells according to any of the claims.  As explained in the rejection above, it is not clear how the tumor antigen binding site or the CD3 binding site of the bispecific antibody must correspond to “an anti-tumor antigen moiety” and “an anti-CD3 moiety”, respectively.  Nonetheless, since PBMCs do not express PSMA, it is not expected that the PSMA binding site of the bispecific antibody will engage the PBMCs to cause their differentiation or proliferation.  The CD3 binding site of the bispecific antibody may be capable of inducing the proliferation of T cells,6 which are typically present in a given population of PBMCs,7 but it is simply not understood how or why the antibody should be capable of causing differentiation of a T cell having an anti-tumor antigen moiety or an anti-CD3 moiety on its surface.  If it is unclear which to which T cells the claims are directed, it follows that it cannot be ascertained which T cells are to be administered to a subject afflicted with cancer in practicing the invention according to any of claims 12 and 14-19.
Despite these issues, it is understood that the claimed invention requires the use of a bispecific antibody comprising a tumor antigen binding site and a CD3 binding site.  These binding sites are described by the claims as comprising an amino acid sequence that is only partially identical to the amino acids sequences of particularly described antibodies that are capable of binding to human PSMA or human CD3, but as discussed in greater detail below, the consequence of structural alterations, particularly within the complementarity determining regions (CDRs) of an antibody upon it ability to specifically bind to an antigen cannot be predicted but must be determined empirically.  So, although according to claim 1 the bispecific antibody might comprise a PSMA binding site comprising the amino acid sequence of an scFv comprising SEQ ID NO: 69, which is known to be capable of binding to human PSMA, the bispecific antibody might otherwise 
While the claims are directed to a plurality of bispecific antibodies comprising antigen binding sites having widely varying structures, but which necessarily bind to PSMA or CD3, it would appear that apart from a CD3 binding site comprising a light chain comprising SEQ ID NO: 67 and a heavy chain comprising SEQ ID NO: 68 and a PSMA binding site comprising SEQ ID NO: 69, both of which are described with clarity and particularity by the disclosure, it appears the specification fails to describe at least a substantial number of the other structurally disparate binding sites to which the claims are directed.  
Although one skilled in the art could potentially screen libraries composed of a large plurality of light or heavy chains derived from many different sources (e.g., other antibodies) to possibly identify other such domains that might be functional equivalents of the light and heavy chains of the disclosed binding domains, it cannot be predicted whether such variable domains can actually be found; but even so, Applicant is reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Moreover, Applicant is reminded that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). 
Thus, in this instance, given the fact that no functionally equivalent light or heavy chain variable domains are described with particularity, it seems the actual inventive work of producing at least a substantial number of the claimed bispecific antibodies comprised of light and heavy chains having structures differing from that of the light chain of SEQ ID NO: 67 and the heavy chain of SEQ ID NO: 68 would be left for subsequent inventors to complete.  As that appears the case, it is submitted that the disclosure cannot be considered to adequately describe the claimed invention in a manner that would reasonably convey to the skilled artisan that Applicant had possession of the clamed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).  
The same may be said of the PSMA binding domain.  Moreover, since the specification fails to describe which amino acids of the light and heavy variable domains of the disclosed scFv may be replaced, and by which other amino acids, without loss of the ability of the variants to specifically bind to PSMA, it is submitted that the claimed invention is not adequately described with the requisite clarity and particularity to permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number of the claimed variants of the scFv of SEQ ID NO: 69.  To be clear, while the claimed antibody might comprise the heavy chain variable domain of the scFv of SEQ ID NO: 69, it might not – it might instead comprise a variant thereof comprising a CDR3 comprising the amino acid sequence of the CDR3 of the scFv of SEQ ID NO: 69 but which otherwise comprises CDRs that are different from those of the heavy chain variable domain of the scFv of SEQ ID NO: 69.  The skilled artisan cannot immediately envision, recognize or distinguish at least a substantial number of the claimed plurality of such structurally different antibodies, which have or retain the ability to specifically bind to PSMA, since, for example, there is no correlation between any one particularly identifying 
In support of this conclusion it is noted that Rudikoff et al. (Proc. Natl. Acad. Sci. USA. 1982; 79: 1979-1983) teaches an altered antibody which contains the same heavy and light chain CDR3 sequences as a parental antibody and the altered antibody loses its antigen binding specificity by a single change in a CDR1 residue.   
To further address this issue, it is first noted that Mariuzza et al. (Annu. Rev. Biophys. Biophys. Chem. 1987; 16: 139-159) reviews the structural basis of antigen-antibody recognition.  A naturally occurring antibody comprises two polypeptides, the so-called light and heavy chains.  The antigen-combining site of an antibody is a three-dimensional structure, which fully comprises six “complementarity-determining regions” (CDRs), three each from the light and heavy chains.  The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of antibody’s antigen-binding specificity.  Of the amino acid residues of the antibody contacting the antigen, six are within the light chain, nine are within the heavy chain, and two are within the constant or nearly constant “framework” regions.
So, as noted by Mariuzza et al. (supra), it is well established fact in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of supra).   Again, Rudikoff et al. teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of, or failure to retain the antigen binding specificity of the “parental” antibody by the variant; see entire document (e.g., the abstract).  This sensitivity to such minor alterations is not an anomaly, but rather a prevalent, if not frequent phenomenon8.
Granted, the prior art teaches well-known and conventional methodology for “humanizing” monoclonal antibodies by grafting the complementarity determining regions (CDRs) of the heavy and light chain variable domains of an antibody into a heterologous framework without substantial loss of binding specificity and/or affinity.  For example, Gussow et al. (Methods in Enzymology. 1991; 203: 99-121) teach the general methodology for making humanized antibodies; see entire document.  One means for producing a humanized antibody involves grafting the six CDRs from the light and heavy chain variable regions from a murine antibody into the framework of a human antibody.  However, in general, if only one or two of the CDRs from either the light or heavy chain variable region were to be grafted, but not all three, the resultant antibody would not be expected to retain the binding affinity and specificity of the parent antibody.  
Thus, while the prior art teaches some understanding of the structural basis of antigen-antibody recognition and conventional methodology for humanizing monoclonal antibodies, it is aptly noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains and surrounding framework regions of antibodies.  For example, Giusti et al. (Proc. Natl. Acad. Sci. USA. 1987 May; 84 (9): 2926-2930) teaches the specificity and affinity of an antibody Proc. Natl. Acad. Sci. USA. 1989 Jul; 86 (14): 5532-5536) teaches that significant structural and functional changes in an antigen-binding site can be caused by amino acid substitutions in the primary structure of an antibody, including substitutions as a site remote from the complementarity determining regions of the antigen-binding domain; see entire document (e.g., the abstract).  Similarly, but more recently, Caldas et al. (Mol. Immunol. 2003 May; 39 (15): 941-952) teaches an unexpected effect of substituting a framework residue upon binding specificity during the humanization of an antibody that binds CD18; see entire document (e.g., the abstract).  
Despite such evident unpredictability, and the fact that certain amino acid residues within the framework regions, as opposed to the CDRs, may have importance in determining the specificity and/or affinity of an antibody for an antigen, there is near consensus in the art that the specificity of the antibody is most dependent upon the identities of the CDRs.  Vajdos et al. (J. Mol. Biol. 2002 Jul 5; 320 (2): 415-428), for example, states that antigen binding is primarily mediated by the CDRs more highly conserved framework segments, which connect the CDRs, are mainly involved in supporting the CDR loop conformations, and in some cases framework residues also contact antigen; see entire document (e.g., page 416, column 1). 
Not inconsistently, De Pascalis et al. (J. Immunol. 2002; 169 (6): 3076-3084), for example, describes demonstrating by CDR grafting that, while perhaps not directly contacting the antigen, certain framework residues are essential to the preservation of the structural integrity of the antigen binding site; see entire document (e.g., page 3079, column 2).  Having realized the role of the framework residues, Wu et al. (J. Mol. Biol. 1999 Nov 19; 294 (1): 151-162) discloses the finding that it is difficult to predict which framework residues serve critical roles in maintaining the antibody’s affinity and specificity, due in part to the large conformational change that occur in the antibody upon its interaction with the antigen; see entire document (e.g., page 152, column 1).  
The fact that not just one CDR is essential for antigen binding or maintaining the Biochem. Biophys. Res. Commun. 2003 Jul 18; 307 (1): 198-205).  Casset et al. describes the rational design and construction of a peptide mimetic of an anti-CD4 monoclonal antibody binding site; see entire document (e.g., the abstract).  The peptide mimetic was designed with 27 residues formed by inclusion of residues from five of the six CDRs of the antibody; see, e.g., the abstract.  Casset et al. states that although the heavy chain CDR3 is at the center of most, if not all antigen interactions, clearly other CDRs play an important role in the recognition process; see, e.g., page 199, column 1.  This conclusion is apparent given their demonstration that an active peptide mimetic that retains the ability to bind to the antigen necessarily comprises amino acids derived from all CDRs, except the light chain CDR2, in addition to a framework residue located just before CDR3 of the antibody’s heavy chain; see, e.g., page 202, column 1.  Though Casset et al. concedes that perhaps not all of the residues representing the various different CDRs will ultimately prove essential to the interaction, it will not be without further extensive studies that such a realization may be made (page 202, column 1).
The art of engineering functional recombinant antibodies, such as the grafted antibodies to which the claims are directed, is even more confounded by findings that residues, which are positioned outside the recognized boundaries of the canonical CDRs, may contribute substantially to the interaction of an antibody and an antigen.  For example, MacCallum et al. (J. Mol. Biol. 1996 Oct 11; 262 (5): 732-745) describes the discovery that although the residues of CDR3 of the heavy and light chains are dominant determinants of the interaction, a number of essential residues contacting the antigen have been placed outside the regions that are recognized using the conventional or standard definitions of the CDRs, which are generally used to define the components of the antigen binding site of the antibody; see entire document (e.g., page 733, column 2).  Moreover, MacCallum et al. teaches an appreciation of the fact that residues within the CDRs that do not actually make contact with the antigen may be important because of their contributions to the conformation of the antibody’s antigen recognition site; see, e.g., page 735, column 1.  
Making further apparent the unpredictability of the importance of residues within the CDRs and other parts of an antibody, which must instead be determined empirically, Mol. Immunol. 2007 Feb; 44 (6): 1075-1084) describes the mapping of residues important to the interaction of an anti-cytokeratin antibody with the antigen, where although residues in the CDR3 of the heavy chain were determined to be essential, they disclose their unexpected finding that a residue in CDR2 of the light chain forms a necessary part of the antigen binding site of the antibody contacting the antigen; see entire document (e.g., the abstract).  Thus, there are reports indicating despite the progress made toward understanding the interactions of antibodies and antigens, because of the unpredictable nature of the art, much information concerning the specificity and/or affinity of any given antibody cannot be gleaned by a causal examination and analysis of its structure, but must instead be gathered by rigorous, albeit perhaps routine, experimentation. 
The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
Additionally, Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  In this instance, it is submitted that there is no language that adequately describes with the requisite clarity and particularity the genus of bispecific antibodies, as a whole, to which the claims are now directed.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention. 
The claimed invention requires the use of the antibody.  Without the antibody the claimed invention cannot be practiced (i.e., it is not possible to induce the differentiation and/or proliferation of a T cell according to the claims, which may then be administered to a subject afflicted with a cancer, presumably in order to treat the cancer). 
Turning to other issue, according to claim 5, which depends indirectly from claim 1, the T cell is a regulatory T cell, which is understood to be a specialized type of T cell that acts to suppress immune response.  Because a regulatory T cell acts to suppress immune response, it is not understood how or why one would practice the invention 
With further regard to claims 12 and dependent claims, what is the purpose of administering the T cell to the subject?  Is it to treat the cancer that afflicts the subject or is it to achieve some other therapeutic objective?  This is especially important because the method comprises administering to the subject “an effective amount” of the T cell according to claim 10, but if it is not evident what effect it is that must be achieved, it can never be determined what amount should be administered.
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite structural and functional properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the structure and functional properties of the claimed T cell, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

13.	Claims 1, 4, 5, 10, 12, and 14-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice9), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
It is believed that what Applicant has shown is at best a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a T cell according to the claims, which is used in the manner intended of the disclosed invention to treat any given type of cancer in any given subject; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991).
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Conclusion
14.	No claim is allowed.

15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
	





slr
January 3, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. §  714.03.
        2 A naturally occurring T cell does not express or present at its surface an antibody that binds to a tumor antigen.
        
        3 See, e.g., Norman (Ther. Drug Monit. 1995 Dec; 17 (6): 615-20); see entire document (e.g., the abstract).
        4 See M.P.E.P. § 2172 (II).
        5 PBMCs are prostate cells; and moreover PBMCs are not tumor cells.
        
        6 Not all anti-CD3 antibodies are likely to be found effective and notably anti-CD3 antibody OKT3 is used clinically as an immunosuppressive agent (see, e.g., Renders et al. (Clin. Exp. Immunol. 2003 Sep; 133 (3): 307-9); see entire document; e.g., page 307).  See also Norman (supra), which teaches OKT3 blocks both the generation and function of cytotoxic T cells  (see entire document (e.g., the abstract)).
        
        7 In normal healthy individuals, PBMCs are generally comprised of 45-70% T cells.
        8 See, e.g., Winkler et al. (J. Immunol. 2000 Oct 15; 165 (8): 4505-4514), describing changing the specificity of an antibody by single point mutations (entire document; e.g., the abstract).
        9 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.